Citation Nr: 9928340	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-03 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  One issue needs clarification.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to July 
1989.  

This case came before the Board of Veterans' Appeals (Board) 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wilmington, Delaware. 


REMAND

In an October 1992 rating action the RO increased the 
evaluation for herniated nucleus pulposus with L5 
radiculopathy to 20 percent from April 21, 1992.  The veteran 
filed a notice of disagreement in February 1993.  Then in an 
April 1993 rating action the RO granted a 40 percent 
evaluation for herniated nucleus pulposus with diskectomy and 
L5-S1 radiculopathy effective April 21, 1992 and assigned a 
temporary total rating under 38 C.F.R. § 4.30 from January 
18, 1993 to March 1, 1993.  In an August 1994 and April 1995 
rating actions an increased rating for the low back was 
denied; however, in the April 1995 rating action the RO 
granted a separate 10 percent for sciatic neuropathy of the 
right lower extremity due to lumbar disc disease and a 
separate 10 percent sciatic neuropathy of the left lower 
extremity due to lumbar disc disease effective March 1, 1993.  
In September 1995, the veteran's representative submitted a 
memorandum wherein he contended that there was clear and 
unmistakable error in this April 1995 decision.  Thereafter, 
in a January 1996 decision, the RO determined that there was 
no clear and unmistakable error in the April 1995 decision 
denying the veteran an increased evaluation for his service-
connected low back disability.  The representative in April 
1996 disagreed with that rating action and the RO found that 
was a notice of disagreement to the January 1996 
determination and issued a statement of the case in May 1996 
on the issue of whether there was clear and unmistakable 
error in the April 1995 rating action.  The RO then found 
that a timely substantive appeal had been filed on that issue 
and certified it to the Board.

However, the Board notes that there was a notice of 
disagreement in February 1993 to the October 1992 rating 
action and that a statement of the case must be issued on 
that notice of disagreement.  The Board finds further that 
the subsequent rating actions on that issue are not final 
because a statement of the case has not been issued on the 
issue of an increase in the rating assigned for the low back.  
Additionally the Board will point out that the RO should not 
have treated the  September 1995 memorandum as raising the 
issue of clear and unmistakable error in the April 1995 
rating action because the April 1995 rating action was not 
final. 

In this regard, it is pointed out that pertinent VA 
regulation provides that where the evidence establishes clear 
and unmistakable error, a prior final decision must be 
reversed or amended.  38 C.F.R. § 3.105(a) (1998).  A 
determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302 (1998).  In this case, since the time 
limit for filing a notice of disagreement with the April 1995 
RO decision had not run (see 38 C.F.R. § 20.302) and since a 
statement of the case had not been issued regarding the 
October 1992 rating action the April 1995 rating action was 
not final when the September 1995 memorandum was received.

As the February 1993 notice of disagreement is still pending 
the veteran and his representative should be furnished with a 
statement of the case on the issue of an increased rating for 
the low back.  38 C.F.R. § 19.26 (1998); Manlincon v. West, 
12 Vet. 238 (1999) (a notice of disagreement initiates review 
by the Board of the RO's denial, thus, the next step is for 
the RO to issue a statement of the case on the denial of the 
issue).

Further, the Board also notes that from a review of the 
record, it appears that the veteran has not had his service-
connected low back disability examined since March 1995.  As 
such, the Board finds that at this point another VA 
orthopedic examination should be accomplished in order to 
ascertain the current extent of the veteran's low back 
disability.  

Further, the Board notes that the veteran has indicated that 
he has received VA treatment so all his VA treatment records, 
which are not currently in the claims file should be 
obtained.

As such, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:


1.  The RO should obtain all the 
veteran's VA treatment records since 
service discharge, which are not 
currently in the claims file, and 
associate them with the claims file.  
This should include all his records from 
the VA Medical Center, Philadelphia and 
the VA Medical Center, Wilmington.

2.  The RO should provide the veteran 
with the provisions of 38 C.F.R. § 3.655 
(1998) and then it should schedule the 
veteran for a VA examination should be 
accomplished for the purpose of 
ascertaining the nature and severity of 
his service-connected low back 
disability.  All indicated specialized 
tests should be accomplished.  The 
examiner should be asked to determine 
whether the lumbar spine disability 
exhibits weakened movement attributable 
to the service connected disability, and, 
if feasible, the determination should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  It should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also comment on any 
effect the veteran's service-connected 
low back disability has on his ability to 
secure or follow a substantially gainful 
occupation.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to an increased evaluation 
for his service-connected low back 
disability.  Because the February 1993 
notice of disagreement is still 
outstanding, a statement of the case 
should be issued to the veteran and his 
representative with respect to this 
issue.  The veteran and his 
representative should be informed of the 
necessity of filing a substantive appeal 
if the veteran wishes to place the claim 
for an increased evaluation for the low 
back disability in appellate status. 
38 C.F.R. § 19.26 (1998).  

4.  The RO should then readjudicate the 
veteran's claim for a total rating for 
compensation purposes based on individual 
unemployability, and, if appropriate, 
issue a supplemental statement of the 
case.  The veteran and his representative 
should be afforded the opportunity to 
respond to the statement of the case 
and/or supplemental statement of the case 
before the claims folders are returned to 
the Board.  No action is required by the 
veteran unless he receives further 
notice, but he may furnish additional 
evidence and argument while the case is 
in remand status.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



